DETAILED ACTION
This office action is in response to claims filed 31 August 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request to File Form PTO/SB/439 Authorization for Communication via Email
The examiner encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization should prosecution of the application require email communication in the future. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Claim Objections
Claim 2 is objected to because of the following informalities: “the same physical core” should read “a same physical core”, and similarly, “the same…(NUMA) socket” should read “a same…(NUMA) socket”.  
Claim 7 is objected to because of the following informalities: “a batch of threads” should read “the batch of threads”.
Claim 13 is objected to because of the following informalities: “the instructions that further cause” should read “the instructions further cause”.
Claim 19 is objected to because of the following informalities: “place the additional threads” should read “place the set of additional threads.” Further “execute the batch of threads” should read “execute the set of additional threads”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 12-15, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5,
i.	In lines 2-3, the claim does not particularly point out or distinctly claim what is meant by executing threads “belonging to the threads”. The claim does not say which threads the executed threads “belong to.” Does this refer to the threads waiting to run on the CPU, the threads of the batch of threads, or to some other group of threads? For examination purposes, the examiner will interpret this as executing threads belonging to the group of threads waiting to run on the CPU.

Regarding claim 6,
i.	In line 2, the claim does not particularly point out or distinctly claim what is meant by “one of the other CPUs from which to dequeue the batch of threads.” The claim does not say where the threads are dequeued from. Are batches of threads dequeued from the other CPUs themselves, from local run queues of the other CPUs, or from the shared buffer? Why have local run queues if a CPU can enqueue and dequeue tasks without using the run queues? For examination purposes, the examiner will interpret the batches of threads to be dequeued from local run queues of other CPUs.

Regarding claim 9, 
i.	In lines 1-3, the claim does not particularly point out or distinctly claim what is meant by “a threshold number of random selection attempts resulting in unsuccessful stealing of threads from the buffer.” The claim seems to describe stealing threads from other CPUs, and NOT from the shared buffer. Otherwise, why would selection need to be random if threads may simply be dequeued from the shared buffer. When does an attempt to steal from the shared buffer occur? Does random selection result in dequeuing threads from a local run queue of a randomly selected CPU, or does random selection result in dequeuing threads from the shared buffer? For examination purposes, the examiner will interpret that the selection attempts result in unsuccessful stealing of threads from other local run queues.

Regarding claim 12 (and subsequently claim 14),
i.	In line 2, the claim does not particularly point out or distinctly claim what is meant by “claiming the first poller.” The claim makes no distinction between “claiming” a poller and “selecting” a poller, described in claim 11. Does “claiming” and “selecting” describe the same activity (claiming and selecting can be used interchangeably), or do they describe separate and different activities? For examination purposes, the examiner will interpret “claiming” and “selecting” a poller to describe the same activity.

Regarding claim 13,
i.	In line 3, the claim does not particularly point out or distinctly claim what is meant by “the control unit attempts to the running flag.” From context, it appears that this should read “the control unit attempts to clear the running flag”, however, the examiner could not determine if this was what was intended. For examination purposes, the examiner will interpret this as meaning “clearing” the running flag.

Regarding claim 14,
i.	In lines 1-2, the claim does not particularly point out or distinctly claim what is meant by “clear the running flag upon the successful claiming of the first poller to be executed.” It is not clear why the running flag would need to be cleared if the first poller has merely been claimed, and has yet to be executed. For example, [0040] of the specification describes “If the CAS operation succeeds, poller 240 a is “claimed” to be run on local CPU 200, and no other CPU will be able to run poller 240 a in parallel. Local CPU 200 may then execute poller 240 a, clear its running flag, and release it to run again elsewhere (execute at another CPU).” Thus, the running flag is not cleared when the poller is merely “claimed”; it is only when the local CPU executes the poller that its running flag is cleared. For examination purposes, the examiner will interpret this as clearing the running flag upon the successful claiming and execution of the first poller.

Regarding claim 16,
i.	In lines 2-4, the claim does not particularly point out or distinctly claim what is meant by “a delay order counter associated with each poller of the shared poller array.” Is a separate delay order counter associated with each poller, or is a single delay order counter used for all the pollers? For examination purposes, the examiner will interpret this as a separate delay order counter for each poller.

Regarding claim 18,
i.	In lines 1-2, the claim does not particularly point out or distinctly claim what is meant by “disregard the preference until the delay order meeting or exceeding a maximum delay order value.” The preference is exhibited only when pollers have a “smaller delay order”, so how can the preference still exist if the delay order now exceeds a “maximum delay order value”, as the poller would no longer have a “smaller delay order.” For examination purposes, the examiner will interpret the preference as being disregarded while the delay order does not fall below a particular value.

Regarding claims 7-9, 13-15, and 17-18, they are dependent upon rejected claims and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mall et al. Pub. No.: US 2007/0300227 A1 (hereafter Mall), in view of Raman Pub. No.: US 2017/0075734 A1 (hereafter “Raman”).

Regarding claim 1, Mall teaches the invention substantially as claimed, including:
A central processing unit (CPU) ([0039] In an SMT enabled processing system, from a hardware perspective, each processor, such as processors 200, and 220, supports multiple hardware threads, such as hardware threads 202, and 204 of processor 200 and hardware threads 222 and 224 of processor 220. In one example, each hardware thread represents a separate execution unit or central processing unit (CPU) within a processor), comprising: 
a control unit (Fig. 3, Dispatcher 208, 209, 228, 229) extracting instructions from a memory unit ([0036] The present invention may also be provided as a computer program product, included on a machine-readable medium having stored thereon the machine executable instructions used to program computer system 100 to perform a process according to the invention. [0039] Each execution unit within a processor shares resources of the processor, such as resources 206 and 226, where the [shared] resources may include, but are not limited to cache, translation look-ahead buffers (TLBs), registers, and controllers (i.e., each dispatcher represents executable instructions stored on a memory unit of each processor shared by the hardware threads)), the instructions causing the control unit to: 
execute threads held in a local run queue associated with the CPU ( [0041] A dispatcher for each hardware thread, such as dispatchers 208 and 209 of hardware threads 202 and 204 and dispatchers 228 and 229 of hardware threads 222 and 224, reads the hardware thread’s local run queue to access a next task (i.e., a task of a larger workload (see [0010]) represents a “process that is part of a larger process or program” (Microsoft Computer Dictionary, Fifth Edition. “thread”. Page 518), and therefore, a task is analogous to a software “thread”) to process (i.e., dispatcher, when executed, causes execution of tasks). For example, local run queues and 214, and 216 are respectively associated with hardware threads 222 and 224 (i.e., local run queues are associated with hardware threads representing CPUs)); 
upon clearing the local run queue, checking a buffer shared amongst a group of CPUs including the CPU and additional CPUs ([0041] If the local run queue is empty, then the dispatcher may search a global run queue 250 for a next job (i.e., global run queue represents a “buffer” that is shared between the local run queues of the different hardware threads (see Fig. 2))); 
dequeuing…threads associated with the CPU or one of the additional CPUs of the group of CPUs from the buffer ([0042] Set controller 260 may designate a selection of processors or logical processors from among the total processors in a set of processors to handle the tasks of the workload…a set may be designated as global run queue 250, wherein scheduler 242 may distribute the tasks of the workload to a global run queue, and the tasks are then load balanced and distributed from global run queue 250 (i.e., distributing tasks “dequeues” them from global run queue to at least one hardware thread capable of performing, or “associated with” the tasks)); 
place the…threads in the local run queue ([0042] The tasks are then load balanced and distributed from global run queue 250 to local run queues available to receive the tasks); and 
execute the…threads ([0041] A dispatcher for each hardware thread, such as dispatchers 208 and 209 of hardware threads 202 and 204 and dispatchers 228 and 229 of hardware threads 222 and 224, reads the hardware thread’s local run queue to access a next task).  

While Mall teaches dequeuing and executing tasks from a global run queue, Mall does not explicitly disclose:
dequeuing a batch of threads; and
execute the batch of threads.

However, in analogous art, Raman teaches:
dequeuing a batch of threads; and execute the batch of threads ([0104] In response to determining that there is at least one priority task in the task queue (i.e., determination block 802=“Yes”), the processing unit may postpone processing the dequeued specialized version of the multi-versioned task in order to process the priority task(s) first. In block 804, the processing unit may dequeue and execute the one or more priority tasks. In some embodiments, the processing unit may execute the priority tasks one at a time or alternatively in a batch (i.e., multiple priority tasks, representing software “threads” as discussed above, are dequeued and executed as “batches”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Raman’s teaching of dequeuing and executing batches of prioritized tasks, with Mall’s teaching of dequeuing tasks, placing them in local run queues, and executing tasks from a global run queue, to realize, with a reasonable expectation of success, a system that dequeues and executes batches of tasks, as in Raman, from a global run queue, into a local run queue as in Mall. A person of ordinary skill would have been motivated to make this combination to improve overall efficiency of resource consumption, load balancing, and thermal management of a multi-processor computing device (Raman [0031]).

Regarding claim 2, Mall further teaches:
the CPU and the one or more other CPUs reside in the same physical core or in the same non-uniform memory access (NUMA) socket ([0039] In one example, each hardware thread represents a separate execution unit or central processing unit (CPU) within a processor, where each execution unit within a processor shares resources of the processor (i.e., multiple hardware threads representing CPUs reside in the same processor, or “core”)). 

Regarding claim 3, Mall further teaches:
the…threads has an affinity for the CPU, the physical core or the NUMA socket ([0063] Particular tasks of SMT workload 434 may be bound to particular logical processors (i.e., logical processors represent particular hardware threads (see [0040]) that are bound to tasks (batches of tasks in Raman) of the SMT workload)).

Regarding claim 11, Mall further teaches:
the instructions further cause the control unit to randomly select a first poller of a shared poller array to be executed subsequent to the execution of the…threads ([0053] When a dispatcher for a hardware thread, such as dispatcher 208 for hardware thread 202, detects a local run queue is empty…dispatcher 208 calls an idle process (i.e., “poller” that is called after all jobs in a local run queue have been executed)…each processor or hardware thread may include a separate idle process. [0054] Idle process 312 searches the local run queue for a hardware thread for waiting jobs, and, if there is no job waiting, sets the idle bit for the hardware thread and cedes the hardware thread to hypervisor 300 (i.e., following emptying of a local run queue, when all tasks have been executed, the idle process of the associated hardware thread searches, or “polls” the local run queue). [0055] When an idle bit for a hardware thread is set, hypervisor 300 maintains the hardware thread in a snooze mode…when a hardware thread is set in a snooze mode, hypervisor 300 waits for an interrupt from the kernel or a timer interrupt and when an interrupt is detected, hypervisor 300 returns a hardware thread to idle process 312. Idle process 312 checks for tasks in the local run queue of the awakened hardware thread, and if tasks are waiting in the local run queue, the idle process resets the idle bit for the awakened hardware thread and triggers the dispatcher to run the task on the awakened hardware thread. If idle process 312 does not detect a waiting task, then the idle bit for the awakened hardware thread remains set and the hardware thread is ceded again to the hypervisor. [0056] When scheduler 262 places a task on one of hardware threads 202 and 204 and processor 200 is marked as exclusive, scheduler 262 sends an interrupt to hypervisor 300 to trigger hypervisor 300 to return control of the selected hardware thread to idle process 312 (i.e., scheduler places tasks on local run queues and generates interrupts to the hypervisor at “random” times, or “randomly” whenever a task is scheduled. This is contrasted with a “timer interrupt” which generates an interrupt to the hypervisor at periodic times (see [0013])) …Idle process 312 detects the task on local hardware queue 214 and calls dispatcher 208 to handle the task (i.e., a particular idle task corresponding to the local run queue upon which the task is randomly placed by the scheduler is “selected” in response to the interrupt, and subsequent to the selection, searches, or polls the local run queue for the task)). 

Regarding claim 12, Mall further teaches:
the instructions further cause the control unit to execute the first poller upon successfully claiming the first poller to be executed ([0056] When scheduler 262 places a task on one of hardware threads 202 and 204 and processor 200 is marked as exclusive, scheduler 262 sends an interrupt to hypervisor 300 to trigger hypervisor 300 to return control of the selected hardware thread to idle process 312 (i.e., scheduler places tasks on local run queues and generates interrupts to the hypervisor at “random” times, or “randomly” whenever a task is scheduled. This is contrasted with a “timer interrupt” which generates an interrupt to the hypervisor at periodic times (see [0013]))…Idle process 312 detects the task on local hardware queue 214 and calls dispatcher 208 to handle the task (i.e., a particular idle task corresponding to the local run queue upon which the task is randomly placed by the scheduler is “selected” in response to the interrupt, and subsequent to the selection, searches, or polls the local run queue for the task)). 

Regarding claim 13, Mall further teaches:
the instructions that further cause the control unit to execute the first poller that further cause the control unit to clear a running flag associated with the first poller, wherein the control unit attempts to the running flag using a compare-and-swap operation subsequent to the random selection of the first poller ([0055] When an idle bit (i.e., “flag” indicating whether a given hardware thread is idle, or not idle (“running”)) for a hardware thread is set, hypervisor 300 maintains the hardware thread in a snooze mode…when a hardware thread is set in a snooze mode, hypervisor 300 waits for an interrupt from the kernel or a timer interrupt and when an interrupt is detected, hypervisor 300 returns a hardware thread to idle process 312. Idle process 312 checks for tasks in the local run queue of the awakened hardware thread, and if tasks are waiting in the local run queue, the idle process resets the idle bit for the awakened hardware thread and triggers the dispatcher to run the task on the awakened hardware thread. If idle process 312 does not detect a waiting task, then the idle bit for the awakened hardware thread remains set and the hardware thread is ceded again to the hypervisor (i.e., after an idle process is selected, when there are tasks in the waiting queue, the idle bit is compared with a value to determine if it is set, and is swapped/cleared if it is set. This is an example of a “Compare-and-swap” instruction commonly used in multithreading (see https://en.wikipedia.org/wiki/Compare-and-swap, available on 8 Jan 2017))). 

Regarding claim 14, Mall further teaches:
the instructions further cause the control unit to clear the running flag upon the successful claiming of the first poller to be executed based on the compare-and-swap operation being successful ([0055] When an idle bit (i.e., “flag” indicating whether a given hardware thread is idle, or not idle (“running”)) for a hardware thread is set, hypervisor 300 maintains the hardware thread in a snooze mode…when a hardware thread is set in a snooze mode, hypervisor 300 waits for an interrupt from the kernel or a timer interrupt and when an interrupt is detected, hypervisor 300 returns a hardware thread to idle process 312. Idle process 312 checks for tasks in the local run queue of the awakened hardware thread, and if tasks are waiting in the local run queue, the idle process resets the idle bit for the awakened hardware thread and triggers the dispatcher to run the task on the awakened hardware thread. If idle process 312 does not detect a waiting task, then the idle bit for the awakened hardware thread remains set and the hardware thread is ceded again to the hypervisor (i.e., after an idle process is selected/claimed, when there are tasks in the waiting queue, the idle bit is compared with a value to determine if it is set, and is swapped/cleared if it is set. This is an example of a “Compare-and-swap” instruction commonly used in multithreading (see https://en.wikipedia.org/wiki/Compare-and-swap, available on 8 Jan 2017))). 

Regarding claim 15, Mall further teaches:
the instructions further cause the control unit to randomly select a second poller of the shared poller array to be executed or to return to checking the buffer shared to dequeue another…threads ([0053] When a dispatcher for a hardware thread, such as dispatcher 208 for hardware thread 202, detects a local run queue is empty…dispatcher 208 calls an idle process…each processor or hardware thread may include a separate idle process. [0055] When an idle bit for a hardware thread is set, hypervisor 300 maintains the hardware thread in a snooze mode…when a hardware thread is set in a snooze mode, hypervisor 300 waits for an interrupt from the kernel or a timer interrupt and when an interrupt is detected, hypervisor 300 returns a hardware thread to idle process 312. Idle process 312 checks for tasks in the local run queue of the awakened hardware thread, and if tasks are waiting in the local run queue, the idle process resets the idle bit for the awakened hardware thread and triggers the dispatcher to run the task on the awakened hardware thread. If idle process 312 does not detect a waiting task, then the idle bit for the awakened hardware thread remains set and the hardware thread is ceded again to the hypervisor (i.e., different separate idle processes are selected at random when interrupts from the kernel are received)).  

Regarding claim 19, Mall teaches the invention substantially as claimed, including:
A central processing unit (CPU) ([0039] In an SMT enabled processing system, from a hardware perspective, each processor, such as processors 200, and 220, supports multiple hardware threads, such as hardware threads 202, and 204 of processor 200 and hardware threads 222 and 224 of processor 220. In one example, each hardware thread represents a separate execution unit or central processing unit (CPU) within a processor), comprising: 
a control unit (Fig. 3, Dispatcher 208, 209, 228, 229) extracting instructions from a memory unit ([0036] The present invention may also be provided as a computer program product, included on a machine-readable medium having stored thereon the machine executable instructions used to program computer system 100 to perform a process according to the invention. [0039] Each execution unit within a processor shares resources of the processor, such as resources 206 and 226, where the [shared] resources may include, but are not limited to cache, translation look-ahead buffers (TLBs), registers, and controllers (i.e., each dispatcher represents executable instructions stored on a memory unit of each processor shared by the hardware threads)), the instructions causing the control unit to: 
schedule execution of an additional set of threads by checking a buffer shared amongst a group of CPUs including the CPU and additional CPUs upon execution of a current set of threads held in a local run queue associated with the CPU ( [0041] A dispatcher for each hardware thread, such as dispatchers 208 and 209 of hardware threads 202 and 204 and dispatchers 228 and 229 of hardware threads 222 and 224, reads the hardware thread’s local run queue to access a next task (i.e., a task of a larger workload (see [0010]) represents a “process that is part of a larger process or program” (Microsoft Computer Dictionary, Fifth Edition. “thread”. Page 518), and therefore, a task is analogous to a software “thread”) to process (i.e., dispatcher, when executed, causes execution of tasks). For example, local run queues and 214, and 216 are respectively associated with hardware threads 222 and 224 (i.e., local run queues are associated with hardware threads representing CPUs). If the local run queue is empty (i.e., a “current set of jobs” within local run queue have already been executed), then the dispatcher may search a global run queue 250 for a next job (i.e., global run queue represents a “buffer” that is shared between the local run queues of the different hardware threads (see Fig. 2))); 
place the [set of] additional threads in the local run queue ([0042] The tasks (i.e., “set” of one or more additional jobs from the global run queue) are then load balanced and distributed from global run queue 250 to local run queues available to receive the tasks); 
execute the [set of additional] threads ([0041] A dispatcher for each hardware thread, such as dispatchers 208 and 209 of hardware threads 202 and 204 and dispatchers 228 and 229 of hardware threads 222 and 224, reads the hardware thread’s local run queue to access a next task);
prior to scheduling execution of a second additional set of threads, attempt to select a poller of a shared poller array of the group of CPUs to be executed by the CPU ([0053] When a dispatcher for a hardware thread, such as dispatcher 208 for hardware thread 202, detects a local run queue is empty…dispatcher 208 calls an idle process (i.e., “poller” that is called after all jobs in a local run queue have been executed)…each processor or hardware thread may include a separate idle process. [0054] Idle process 312 searches the local run queue for a hardware thread for waiting jobs, and, if there is no job waiting, sets the idle bit for the hardware thread and cedes the hardware thread to hypervisor 300 (i.e., following emptying of a local run queue, when all tasks have been executed, the idle process of the associated hardware thread searches, or “polls” the local run queue). [0055] When an idle bit for a hardware thread is set, hypervisor 300 maintains the hardware thread in a snooze mode…when a hardware thread is set in a snooze mode, hypervisor 300 waits for an interrupt from the kernel or a timer interrupt and when an interrupt is detected, hypervisor 300 returns a hardware thread to idle process 312. Idle process 312 checks for tasks in the local run queue of the awakened hardware thread, and if tasks are waiting in the local run queue, the idle process resets the idle bit for the awakened hardware thread and triggers the dispatcher to run the task on the awakened hardware thread. If idle process 312 does not detect a waiting task, then the idle bit for the awakened hardware thread remains set and the hardware thread is ceded again to the hypervisor. [0056] When scheduler 262 places a task on one of hardware threads 202 and 204 and processor 200 is marked as exclusive, scheduler 262 sends an interrupt to hypervisor 300 to trigger hypervisor 300 to return control of the selected hardware thread to idle process 312 (i.e., scheduler places tasks on local run queues and generates interrupts to the hypervisor at “random” times, or “randomly” whenever a task is scheduled. This is contrasted with a “timer interrupt” which generates an interrupt to the hypervisor at periodic times (see [0013])) …Idle process 312 detects the task on local hardware queue 214 and calls dispatcher 208 to handle the task (i.e., a particular idle task corresponding to the local run queue upon which the task is randomly placed by the scheduler is “selected” in response to the interrupt, and subsequent to the selection, searches, or polls the local run queue for the task)). 

While Mall teaches dequeuing and executing tasks from a global run queue, Mall does not explicitly disclose:
execute the batch of threads;

However, in analogous art, Raman teaches:
execute the batch of threads ([0104] In response to determining that there is at least one priority task in the task queue (i.e., determination block 802=“Yes”), the processing unit may postpone processing the dequeued specialized version of the multi-versioned task in order to process the priority task(s) first. In block 804, the processing unit may dequeue and execute the one or more priority tasks. In some embodiments, the processing unit may execute the priority tasks one at a time or alternatively in a batch (i.e., multiple priority tasks, representing software “threads” as discussed above, are dequeued and executed as “batches”));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Raman’s teaching of dequeuing and executing batches of prioritized tasks, with Mall’s teaching of dequeuing tasks, placing them in local run queues, and executing tasks from a global run queue, to realize, with a reasonable expectation of success, a system that dequeues and executes batches of tasks, as in Raman, from a global run queue, into a local run queue as in Mall. A person of ordinary skill would have been motivated to make this combination to improve overall efficiency of resource consumption, load balancing, and thermal management of a multi-processor computing device (Raman [0031]).

Regarding claim 20, Mall further teaches:
the instructions further comprise repeating the attempt to select a poller of the shared poller array in between scheduling execution of further sets of threads ([0055] When an idle bit for a hardware thread is set, hypervisor 300 maintains the hardware thread in a snooze mode…when a hardware thread is set in a snooze mode, hypervisor 300 waits for an interrupt from the kernel or a timer interrupt and when an interrupt is detected, hypervisor 300 returns a hardware thread to idle process 312. Idle process 312 checks for tasks in the local run queue of the awakened hardware thread, and if tasks are waiting in the local run queue, the idle process resets the idle bit for the awakened hardware thread and triggers the dispatcher to run the task on the awakened hardware thread. If idle process 312 does not detect a waiting task, then the idle bit for the awakened hardware thread remains set and the hardware thread is ceded again to the hypervisor. [0056] When scheduler 262 places a task on one of hardware threads 202 and 204 and processor 200 is marked as exclusive, scheduler 262 sends an interrupt to hypervisor 300 to trigger hypervisor 300 to return control of the selected hardware thread to idle process 312  (i.e., each time a hypervisor receives an interrupt from the scheduler, selection of an idle process representing a poller is repeated, to poll its respective local run queue for tasks)).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mall, in view of Raman, as applied to claim 2 above, and in further view of Parekh et al. Pub. No.: US 2008/0104593 A1 (hereafter Parekh).

Regarding claim 4, while Mall teaches a system that dequeues and executes task from a global queue, and Raman further teaches execution of task batches, the combination of Mall and Raman does not explicitly disclose:
the instructions further cause the control unit to select threads of the batch of threads associated with the one of the additional CPUs from the same NUMA socket prior to selecting the one of the additional CPUs from a remaining subset of the additional CPUs residing in the same physical core but not in the same NUMA socket. 

However, in analogous art, Parekh teaches:
the instructions further cause the control unit to select threads of the…threads associated with the one of the additional CPUs from the same NUMA socket prior to selecting the one of the additional CPUs from a remaining subset of the additional CPUs residing in the same physical core but not in the same NUMA socket ([0003] When a thread becomes ready for execution by a processor it is said to be a "runnable" thread. The scheduler places the runnable thread on a run queue. The target run queue selection for the runnable thread is performed based on thread scheduling parameters such as scheduling policy, scheduling priority, and processor or non uniform memory access (NUMA) affinity, as well as scheduler run queue structuring. The thread is then placed on the run queue after acquiring a lock for synchronization, i.e., a run queue lock. When a processor becomes available to execute a thread, the processor selects a thread from a run queue, removes the selected thread from the run queue, and executes the thread. The act of removing the thread from the run queue involves acquiring the run queue lock. [0034] Alternatively, the idle processor may be in the process of selecting another thread from a non-empty run queue, e.g., the global queue, while a runnable thread hand off is also occurring. In such cases, the method includes selecting a thread based on one or more scheduling parameters, e.g., selecting according to a scheduling parameter among the group of: a scheduling priority; a scheduling policy; a processor affinity; and/or a non uniform memory access affinity (NUMA), etc (i.e., when a scheduling parameter of NUMA affinity is selected first, followed by processor (core) affinity, runnable threads are selected from the global queue for execution by idle processors based first on the threads having affinity with a NUMA socket, and then affinity with a particular processor, or core)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Parekh’s teaching of selecting runnable threads from a global queue based on NUMA affinity first, and then processor affinity, with the combination of Mall and Raman’s teaching of selecting batches of threads from a global queue, to realize, with a reasonable expectation of success, a system that dequeues and executes task from a global queue, as in Mall, in batches, as in Raman, based on NUMA affinity and processor affinity scheduling policies, as in Parekh. A person of ordinary skill would have been motivated to make this combination to improve performance throughput in systems having idle processors (Parekh [0003]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mall, in view of Raman, as applied to claim 1 above, and in further view of Gaiarsa et al. Pub. No.: US 2011/0276978 A1 (hereafter Gaiarsa).

Regarding claim 5, while Mall teaches dequeuing tasks from a global queue to a local queue for execution, the combination of Mall and Raman does not explicitly disclose:
the instructions further cause the control unit to check the buffer for any threads waiting to run on the CPU and executing threads belonging to the threads prior to the dequeuing of the batch of threads associated the one of the one or more other CPUs. 

However, in analogous art, Gaiarsa teaches:
the instructions further cause the control unit to check the buffer for any threads waiting to run on the CPU and executing threads belonging to the threads prior to the [execution] of the…threads associated the one of the one or more other CPUs ([0008] Operating systems executed by multi-processor computing systems, such as symmetric multiprocessing (“SMP”) systems, may provide (e.g., to a software developer, to an end user, etc.) the ability to assign certain tasks to a specific CPU (i.e., tasks, or “threads” waiting to run on a specific CPU). This may be referred to as “task CPU affinity”. A task scheduler of such operating systems may then ensure that only the specified CPU executes tasks that have affinity for that particular CPU. While task scheduling algorithms allow any task to be run on any CPU (e.g., default SMP operation) (i.e., batches of tasks that are associated with any of the CPUs), in some situations it may be desirable to assign a specified set of tasks to a specified CPU. For example, in some situations, the specified CPU may have a particular resource or capability that may make it well-suited to handling the specified set of tasks. [0009] Thus, through “CPU reservation”, specific CPUs can be “reserved” to only execute tasks that have CPU affinity for the specific CPUs. Reservation of a CPU to exclusively execute tasks that have CPU affinity for the CPU may prevent dedicated tasks from being preempted by other tasks in the system. [0023] The exemplary embodiments described above may allow CPUs to be reserved and unreserved dynamically at runtime. This may provide to users and software developers the ability to reserve CPUs for specific tasks when such reservation is desirable, while retaining the freedom to unreserve the CPUs and allow load balancing to occur in another manner, such as by default SMP operation (i.e., tasks that reserve a specific CPU are assigned and executed by their reserved CPU prior to the reserved CPU being unreserved and executing default SMP tasks)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Gaiarsa’s teaching of executing tasks on a reserved processor prior to unreserving the processor and executing default SMP tasks, with the combination of Mall and Raman’s teaching of dequeuing batches of tasks from a global queue into a local queue when the local queue is empty for execution, to realize, with a reasonable expectation of success, a system that dequeues tasks from a global queue to a local queue for execution, as in Mall, that have reserved a CPU corresponding to the local queue prior to executing default SMP tasks, as in Gaiarsa. A person of ordinary skill would have been motivated to make this combination to enable the ability to reserve CPUs for specific tasks, while also enabling CPUs to be unreserved for better load balancing (Gaiarsa [0023]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mall, in view of Raman, as applied to claim 1 above, and in further view of Lewis et al. Patent No.: US 9,342,384 B1 (hereafter Lewis).

Regarding claim 6, while Mall teaches hardware threads representing separate CPUs, the combination of Mall and Raman does not explicitly disclose:
the instructions further cause the control unit to randomly select the one of the other CPUs from which to dequeue the batch of threads. 

However, in  analogous art, Lewis teaches:
the instructions further cause the control unit to randomly select the one of the other CPUs from which to dequeue the…threads ([Column 3, Lines 19-22] Typically, there will be one Dequeue (i.e., local run queue) for each GPU core and one request handler thread (i.e., callback worker thread, representing a CPU as described in Mall) for each Dequeue to avoid contention and reduce latency. [Column 4, Lines 36-59] The operations of a CPU callback worker thread 202a, 202b, are shown to begin at operation 402. At operation 404, a callback request is popped from the Deque associated with that worker thread…If, however, the pop fails, for example if there are no more callback requests in the Deque associated with that worker thread, then at operation 406 the number of steal attempts is incremented. If the number of steal attempts exceeds the maximum threshold, at operation 408, then the worker thread may wait, at operation 410, for some specified period of time before attempting another pop. In some embodiments, the wait may be accomplished by executing a sleep instruction…Otherwise, if the number of steal attempts is less than the maximum threshold, at operation 412, an alternate Deque is selected at random (e.g., stolen) from among the other Deques that are associated with other worker threads (i.e., when a local Deque is empty, the worker thread attempts to randomly select a deque associated with another worker thread from which to dequeue a task for execution)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lewis’s teaching of randomly selecting a deque associated with another worker thread to steal work from when a local deque is empty, with the combination of Mall and Raman’s teaching of local run queues associated with hardware threads representing separate CPUs, to realize, with a reasonable expectation of success, a system that determines when a local run queue of a given thread is empty, and attempts to steal tasks from a local run queue a random other thread, as in Lewis, where the threads represent separate CPUs, as in Mall. A person of ordinary skill would have been motivated to make this combination so that work stealing may be implemented such that better load balancing between the worker threads may be achieved.

Regarding claim 7, Lewis further teaches:
the instructions further cause the control unit to repeatedly perform random selection of the subsequent ones of the other CPUs from which to dequeue the…threads if the one of the other CPUs that was randomly selected is not associated with at least one ready-to-run thread from which…threads can be dequeued ([Column 3, Lines 19-22] Typically, there will be one Dequeue (i.e., local run queue) for each GPU core and one request handler thread (i.e., callback worker thread, representing a CPU as described in Mall) for each Dequeue to avoid contention and reduce latency. [Column 4, Lines 36-61] The operations of a CPU callback worker thread 202a, 202b, are shown to begin at operation 402. At operation 404, a callback request is popped from the Deque associated with that worker thread…If, however, the pop fails, for example if there are no more callback requests in the Deque associated with that worker thread (i.e., the Deque is “empty”), then at operation 406 the number of steal attempts is incremented. If the number of steal attempts exceeds the maximum threshold, at operation 408, then the worker thread may wait, at operation 410, for some specified period of time before attempting another pop. In some embodiments, the wait may be accomplished by executing a sleep instruction…Otherwise, if the number of steal attempts is less than the maximum threshold, at operation 412, an alternate Deque is selected at random (e.g., stolen) from among the other Deques that are associated with other worker threads. Then, at operation 414, a callback request is popped from the alternate (stolen) Deque and the procedure continues at operation 416 as described above (i.e., at operation 414 of Fig. 4, a “fail” of the pop occurs when the selected alternate Deque if there are no more callback requests in the selected alternate Deque, similar to what is described with regard to step 404, and the stealing at 404 is repeated)). 

Regarding claim 8, Lewis further teaches:
the instructions further cause the control unit to enter a sleep state upon reaching a maximum number of random selection attempts ([Column 3, Lines 19-22] Typically, there will be one Dequeue (i.e., local run queue) for each GPU core and one request handler thread (i.e., callback worker thread, representing a CPU as described in Mall) for each Dequeue to avoid contention and reduce latency. [Column 4, Lines 36-59] The operations of a CPU callback worker thread 202a, 202b, are shown to begin at operation 402. At operation 404, a callback request is popped from the Deque associated with that worker thread…If, however, the pop fails, for example if there are no more callback requests in the Deque associated with that worker thread, then at operation 406 the number of steal attempts is incremented. If the number of steal attempts exceeds the maximum threshold, at operation 408, then the worker thread may wait, at operation 410, for some specified period of time before attempting another pop. In some embodiments, the wait may be accomplished by executing a sleep instruction (i.e., worker thread (representing a CPU, as described in Mall above), is placed into a sleep state, thereby placing a controller (dispatcher of Mall) of that thread into the sleep state when the number of attempts to randomly steal tasks reaches a threshold, or “maximum number”)…Otherwise, if the number of steal attempts is less than the maximum threshold, at operation 412, an alternate Deque is selected at random (e.g., stolen) from among the other Deques that are associated with other worker threads).

Regarding claim 9, Lewis further teaches:
the instructions further cause the control unit to determine whether a threshold number of random selection attempts resulting in unsuccessful stealing of threads from the buffer has occurred to initiate the sleep state ([Column 3, Lines 19-22] Typically, there will be one Dequeue (i.e., local run queue) for each GPU core and one request handler thread (i.e., callback worker thread, representing a CPU as described in Mall) for each Dequeue to avoid contention and reduce latency. [Column 4, Lines 36-59] The operations of a CPU callback worker thread 202a, 202b, are shown to begin at operation 402. At operation 404, a callback request is popped from the Deque associated with that worker thread…If, however, the pop fails, for example if there are no more callback requests in the Deque associated with that worker thread, then at operation 406 the number of steal attempts is incremented. If the number of steal attempts exceeds the maximum threshold, at operation 408, then the worker thread may wait, at operation 410, for some specified period of time before attempting another pop. In some embodiments, the wait may be accomplished by executing a sleep instruction (i.e., worker thread (representing a CPU, as described in Mall above), is placed into a sleep state, thereby placing a controller (dispatcher of Mall) of that thread into the sleep state when the number of unsuccessful attempts to randomly steal tasks reaches a threshold, or “maximum number”)…Otherwise, if the number of steal attempts is less than the maximum threshold, at operation 412, an alternate Deque is selected at random (e.g., stolen) from among the other Deques that are associated with other worker threads).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mall, in view of Raman, as applied to claim 1 above, and in further view of Nishimura et al. Pub. No.: US 2003/0037091 A1 (hereafter Nishimura).

Regarding claim 10, while Raman teaches dequeuing batches of tasks from a global run queue, the combination of Mall and Raman does not explicitly disclose:
the instructions further cause the control unit to execute each thread of the batch of threads in priority order. 

	However, in analogous art, Nishimura teaches:
the instructions further cause the control unit to execute each thread of the batch of threads in priority order ([0110] Priority level 203 shows the priority level of a task or a task group (i.e., batch of tasks, or threads), and may, for example, take any value in a range from 1 to 16. Here, the lower the number, the higher the priority level. Task groups as well as tasks not attached to a task group are executed in order of priority; that is, beginning with the low numbers shown in priority level 203. Furthermore, tasks attached to a task group are executed in order of priority within the task group. Here, the "execution of a task group" refers to the execution of the one or more tasks structuring the task group). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Nishimura’s teaching of executing groups, or batches of tasks in an order of priority, with the combination of Mall and Raman’s teaching of executing dequeued batches of tasks, to realize, with a reasonable expectation of success, a system that dequeues batches of tasks from a global run queue, as in Raman, for execution in order of priority, as in Nishimura. A person of ordinary skill would have been motivated to make this combination to improve task scheduling of tasks and task groups by shortening the time high priority tasks must wait for system resources held by lower priority tasks (Nishimura [0037]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mall, in view of Raman, as applied to claim 11 above, and in further view of McCarthy et al. Patent No.: US 11,388,074 B2 (hereafter McCarthy).

Regarding claim 16, while Mall teaches random selection of a poller from a group of pollers, the combination of Mall and Raman does not explicitly disclose:
the instructions further cause the control unit to increment a delay order counter associated with each poller of the shared poller array upon randomly selecting a poller of the shared poller array, but the selected poller has no work to perform.  

	However, in analogous art, McCarthy teaches:
the instructions further cause the control unit to increment a delay order counter associated with each poller of the shared poller array upon…selecting a poller of the shared poller array, but the selected poller has no work to perform ([Column 7, Line 48-Column 8, Line 8] The method 400 begins with block 402, in which the computing device 102 starts a packet processing workload (e.g., a DPDK workload) on one or more worker processor cores 122. The packet processing workload may process network traffic that is suppled on one or more input queues…Each input queue may be associated with a particular worker core…In block 404 each processor core 122 continuously polls the associated input queue…If the queue has packet data, the processor core 122 performs one or more associated packet processing tasks and then immediately repeats the loop. If the queue is empty, the processor core 122 may record the empty poll (e.g., in a counter or other variable)…In block 406, the computing device 102 measures the number of empty polls performed per sampling interval. The computing device 102 may, for example, read a counter or other variable that is incremented every time the processor core 122 polls the empty queue during the sample interval).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined McCarthy’s teaching of counting the number of times a processor core polls an empty input queue, with the combination of Mall and Raman’s teaching of randomly selecting a poller to poll an input queue to determine if it is empty or not, to realize, with a reasonable expectation of success, a system that randomly selects a poller from a group of pollers to poll an input queue for tasks, as in Mall, and counts the number of times the poller finds an empty queue, as in McCarthy. A person of ordinary skill in the art would have been motivated to make this combination so that a computing device may identify overloaded and underloaded worker cores and increase performance or reduce power consumption respectively to improve overall efficiency(McCarthy Column 8, Line 45-Column 9, Line 5).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mall, in view of Raman, in view of McCarthy, as applied to claim 16 above, and in further view of Shavit et al. Pub. No.: US 2003/0005029 A1 (hereafter Shavit).

Regarding claim 17, McCarthy further teaches:
the instructions further cause…the control unit [to exhibit] a preference for pollers of the shared poller array having a smaller delay order ([Column 8, Line 65-Column 9, Line 2] In some embodiments, in block 422 the computing device 102 may increase performance/power consumption if the number of empty polls is below or trending toward a high load threshold, indicating the processor core 122 is under load (i.e., increasing performance or power of a poller associated with a core under load represents “exhibiting a preference” for that poller)). 

While Mall teaches randomly polling run queues associated with hardware threads, the combination of Mall, Raman, and McCarthy does not explicitly disclose:
the instructions further cause the control unit to maintain an incrementable sequence number, the control unit incrementing the sequence number each time the control unit randomly selects a poller of the shared poller array.

However, in analogous art, Shavit teaches:
the instructions further cause the control unit to maintain an incrementable sequence number, the control unit incrementing the sequence number each time the control unit randomly selects a poller of the shared poller array ([Claim 3] Each thread has associated with it a respective work queue in which it places task identifiers of tasks that identifies dynamically (i.e., there exists an array of hardware threads and associated work queues); B) the task-finding routine executed by an executing thread includes performing an initial search for a task identifiers in the work queue associated with the executing thread and, if that work queue contains no task identifiers that the executing thread can claim, thereafter performing a further search for a task identifier in at least one other task-storage location. [Claim 5] The at least one other task-storage location includes at least one work queue associated with a thread other than the executing thread. [Claim 7] The task-finding routine includes selecting in a random manner the at least one work queue associated with a thread other than the executing thread. [Claim 8] The further search includes repeatedly searching a work queue associated with a thread other than the executing thread until the executing thread thereby finds a task or has performed a number of repetitions equal to a repetition limit greater than one (i.e., work queues are randomly polled while maintaining a number of repetitions representing a sequence number that is incremented each time a random poller is selected)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Shavit’s teaching of maintaining a count of the number of times random work queues are polled, with the combination of Mall, Raman, and McCarthy’s teaching of polling work queues, to realize, with a reasonable expectation of success, a system that randomly polls work queues, as in Mall, and maintains a count of the number of times queues are polled, as in Shavit. A person of ordinary skill would have been motivated to make this combination so that a number of repetitions of polling can be limited (Shavit [0089]) to prevent a system from polling forever.

Regarding claim 18, McCarthy further teaches:
the instructions further cause the control unit to disregard the preference until the delay order meeting or exceeding a maximum delay order value ([Column 8, Lines 47-51] In some embodiments, in block 416 the computing device 102 may maintain the current power state if no change is needed. For example, if the number of empty polls is within a high load and low load threshold, the current power state may be maintained (i.e., the power state is changed only when the number of empty polls is outside some threshold value)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al. Patent No.: US 10,936,369 B2 discloses local lists of task control blocks maintained in a processor specific manner that are populated from a global TCB list upon underflowing.
Schreter et al. Pub. No.: US 2013/0117331 A1 discloses multiple primary free lists of items corresponding to processors which are replenished from a shared global free list.
Rossi et al. Pub. No.: US 2018/0365019 A1 discloses a core of a CPU finishing all tasks in a local queue, and pushing unprocessed tasks from a global queue to the local queue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195